Name: Regulation (EC) No 2422/2001 of the European Parliament and of the Council of 6 November 2001 on a Community energy efficiency labelling programme for office equipment
 Type: Regulation
 Subject Matter: marketing;  European construction;  research and intellectual property;  energy policy;  miscellaneous industries
 Date Published: nan

 Avis juridique important|32001R2422Regulation (EC) No 2422/2001 of the European Parliament and of the Council of 6 November 2001 on a Community energy efficiency labelling programme for office equipment Official Journal L 332 , 15/12/2001 P. 0001 - 0006Regulation (EC) No 2422/2001 of the European Parliament and of the Councilof 6 November 2001on a Community energy efficiency labelling programme for office equipmentTHE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 175(1) thereof,Having regard to the proposal from the Commission(1),Having regard to the opinion of the Economic and Social Committee(2),After consulting the Committee of the Regions,Acting in accordance with the procedure laid down in Article 251 of the Treaty(3),Whereas:(1) Office equipment accounts for a significant share of total electricity consumption. The most effective measure for reducing electrical consumption of office equipment is to reduce the standby consumption in accordance with the Council conclusions of May 1999 on standby losses of consumer electronic equipment. The various models available on the Community market have very different levels of consumption in standby mode.(2) There are, however, other measures for reducing electricity consumption from such equipment, such as switching it off when not needed, without compromising functionality. The Commission should ascertain which measures are appropriate in order also to exploit this energy-saving potential.(3) It is important to promote measures aimed at the proper functioning of the internal market.(4) It is desirable to coordinate the national energy labelling initiatives to minimise the adverse impact on industry and trade.(5) It is appropriate to take as a base a high level of protection in proposals for the approximation of the provisions laid down by law, regulation or administrative action in Member States concerning health, safety, environmental protection and consumer protection. This Regulation contributes to a high level of protection for both the environment and the consumer, in aiming at a significant improvement of the energy efficiency of this type of equipment.(6) Since the objectives of the proposed action cannot be sufficiently achieved by the Member States and can therefore be better achieved at Community level, the Community may adopt measures in accordance with the principle of subsidiarity as set out in Article 5 of the Treaty. In accordance with the principle of proportionality, as set out in that Article, this Regulation does not go beyond what is necessary in order to achieve those objectives.(7) Moreover, Article 174 of the Treaty calls for the protection and improvement of the environment and prudent and rational utilisation of natural resources, these two objectives being among those of the Community policy on the environment. Electricity generation and consumption account for 30 % of man-made carbon dioxide (CO2) emissions and some 35 % of primary energy consumption in the Community. These percentages are increasing, and standby losses from electrical equipment account for about 10 % of its consumption.(8) Furthermore, Council Decision 89/364/EEC of 5 June 1989 on a Community action programme for improving the efficiency of electricity use(4) has as its twin objectives to encourage consumers to favour appliances and equipment with high electrical efficiency and to improve the efficiency of appliances and equipment. Further steps are needed to improve consumer information.(9) The UNFCCC Protocol agreed in Kyoto on 10 December 1997 calls for a greenhouse gases emission reduction for the Community of 8 % at the latest during the period 2008 to 2012. In order to achieve this objective, stronger measures are required to reduce CO2 emissions within the Community.(10) Furthermore, Decision No 2179/98/EC of the European Parliament and of the Council of 24 September 1998 on the review of the European Community programme of policy and action in relation to the environment and sustainable development "Towards sustainability"(5) indicated as a key priority for the integration of environmental requirements in relation to energy the provision of energy efficiency labelling of appliances.(11) The Council Resolution of 7 December 1998 on energy efficiency in the European Community(6) called for the increased use of labelling of appliances and equipment.(12) It is desirable to coordinate energy efficiency requirements, labels and test methods wherever appropriate.(13) Most energy-efficient office equipment is available at little or no extra cost and may therefore in many cases pay for any additional cost through electricity savings within a reasonably short time. Energy-saving and CO2 reduction objectives can therefore be achieved in a cost-effective manner in this area, without disadvantages for consumers or industry.(14) Office equipment is traded worldwide. The Agreement between the Government of the United States of America and the European Community on the coordination of energy-efficient labelling programmes for office equipment will facilitate international trade and environmental protection for this equipment. This Regulation is aimed at implementing the abovementioned Agreement in the Community.(15) In order to influence the requirements of the Energy Star label, which is used worldwide, the Community should participate in this labelling scheme and in drawing up the necessary technical specifications. However, regular reviews must be carried out by the Commission to ascertain whether the technical criteria set are ambitious enough and take sufficient account of the Community's concerns.(16) An effective enforcement system is necessary to ensure that the energy-efficient labelling programme for office equipment is implemented properly, guarantees fair conditions of competition for producers and protects consumer rights.(17) This Regulation is confined to office equipment products.(18) Council Directive 92/75/EEC of 22 September 1992 on the indication by labelling and standard product information of the consumption of energy and other resources by household appliances(7) is not the most appropriate instrument for office equipment. The most cost-effective measure for promoting energy efficiency of office equipment is a voluntary labelling programme.(19) It is necessary to assign the task of contributing to setting and reviewing the technical specifications to an appropriate body, the European Community Energy Star Board (ECESB), in order to achieve an efficient and neutral implementation of the scheme. The ECESB should be composed of national representatives.(20) It is necessary to ensure that the energy-efficient labelling programme for office equipment is consistent and coordinated with the priorities of the Community policy and with other Community labelling or quality-certification schemes such as those established by Directive 92/75/EEC and by Regulation (EC) No 1980/2000 of the European Parliament and of the Council of 17 July 2000 on a revised Community eco-label award scheme(8).(21) It is desirable to coordinate the Community Energy Star programme and other voluntary labelling energy schemes for office equipment in the Community, in order to prevent confusion for consumers and potential market distortions.(22) It is necessary to guarantee transparency in the implementation of the scheme and to ensure consistency with relevant international standards in order to facilitate access to, and participation in, the scheme for manufacturers and exporters from countries outside the Community,HAVE ADOPTED THIS REGULATION:Article 1ObjectivesThis Regulation establishes the rules for the Community energy efficiency labelling programme for office equipment (hereinafter the "Energy Star programme") as defined in the Agreement between the Government of the United States of America and the European Community on the coordination of energy efficient labelling programmes for office equipment (hereinafter referred to as "the Agreement"). Participation in the Energy Star programme is on a voluntary basis.Article 2ScopeThis Regulation shall apply to the office equipment product groups defined in Annex C of the Agreement, subject to any amendments thereof in accordance with Article X of the Agreement.Article 3DefinitionsFor the purposes of this Regulation:(a) "common logo" means the mark referred to in the Annex;(b) "programme participants" means manufacturers, assemblers, exporters, importers, retailers and other bodies who commit themselves to promote designated energy-efficient office equipment products that meet the specifications of the Energy Star programme and who have chosen to participate in the Energy Star programme by having registered with the Commission;(c) "specifications" means the energy-efficiency and performance requirements, including testing methods, used to determine qualification of energy-efficient office equipment products for the common logo.Article 4General principles1. The Energy Star programme shall be coordinated, as appropriate, with other Community labelling or quality certification arrangements as well as with schemes such as, in particular, the Community eco-label award scheme as established by Regulation (EEC) No 880/92 and the indication by labelling and standard product information of the consumption of energy and other resources by household appliances as established by Directive 92/75/EEC.2. The common logo may be used by programme participants and other bodies on their individual office equipment products and on the associated promotion.3. Office equipment products for which the use of the common logo has been granted by the "United States Environmental Protection Agency" (USEPA) are deemed to comply with this Regulation, unless there is evidence to the contrary.4. Without prejudice to any Community rules on conformity assessment and conformity marking and/or to any international agreement concluded between the Community and third countries as regards access to the Community market, products covered by this Regulation which are placed on the Community market may be tested by the Commission or Member States in order to verify their compliance with the requirements of this Regulation.Article 5Registration of programme participants1. Applications to become a programme participant may be submitted to the Commission.2. The decision to authorise an applicant to become a programme participant shall be taken by the Commission, after verifying that the applicant has agreed to comply with the logo user guideline contained in Annex B to the Agreement. The Commission shall publish an updated list of programme participants and communicate it to Member States on a regular basis.Article 6Promotion and information1. The Commission shall make the maximum effort to encourage, in cooperation with the Member States and the members of the ECESB, the use of the common logo by appropriate awareness-raising actions and information campaigns for consumers, suppliers, dealers and the general public.2. Each Member State shall seek to ensure that consumers and other interested bodies are made aware of, and have access to, detailed information on the Energy Star programme, using all possible Community tools.3. In order to encourage the purchase of office equipment products with the common logo, the Commission and other Community institutions, as well as other public authorities at national level, shall, without prejudice to Community and national law and economic criteria, encourage the use of energy-efficient requirements not less demanding than the Energy Star specifications when defining their requirements for office equipment products.Article 7Other voluntary energy labelling schemes1. Existing and new voluntary energy labelling schemes for office equipment products in the Member States may co-exist with the Energy Star programme.2. The Commission and the Member States shall act in order to ensure the necessary coordination between the Energy Star programme and national schemes and other labelling schemes in the Community or in the Member States.Article 8European Community Energy Star Board1. The Commission shall establish a European Community Energy Star Board (ECESB) consisting of national representatives as referred to in Article 9 as well as relevant interested parties. The ECESB shall review the implementation within the Community of the Energy Star programme and shall provide advice and assistance to the Commission, as appropriate, to enable it to carry out its role as management entity.2. One year following the entry into force of this Regulation, and every year thereafter, the ECESB shall draw up a report on the market penetration of products bearing the common logo and on the technology available for reducing energy consumption.3. The Commission shall ensure that, to the extent possible in the conduct of its activities, the ECESB observes, in respect of each office equipment product group, a balanced participation of all relevant interested parties concerned with that product group such as manufacturers, retailers, importers, environmental protection groups and consumer organisations.4. The Commission shall establish the ECESB's rules of procedure, taking account of the views of Member States' representatives in the ECESB.5. The Commission shall keep the European Parliament and the Council informed of the ECESB's activities.Article 9National representativesEach Member State shall designate, as appropriate, national energy policy experts, authorities or persons (hereinafter referred to as "national representatives") responsible for carrying out the tasks provided for in this Regulation. Where more than one national representative is designated, the Member State shall determine those representatives' respective powers and the coordination requirements applicable to them.Article 10Working planIn accordance with the objectives set out in Article 1, the Commission shall establish a working plan within six months from the entry into force of this Regulation and propose it to the European Parliament and the Council, following consultation of the ECESB. The working plan shall include a strategy for the development of the Energy Star programme, which shall set out for the subsequent three years:- the objectives for the energy efficiency improvements, bearing in mind the need to pursue a high standard of consumer and environmental protection and the market penetration which the Energy Star programme should seek to achieve at Community level,- a non-exhaustive list of office equipment products which should be considered as priorities for inclusion in the Energy Star programme,- outline proposals for educational and promotional campaigns and other necessary actions,- proposals for coordination and cooperation between the Energy Star programme and other voluntary energy labelling schemes in Member States.The working plan shall be reviewed periodically. It shall be reviewed for the first time at the latest 12 months after it is submitted to the European Parliament and the Council, and subsequently at 12-monthly intervals.Article 11Preparatory procedures for the revision of technical criteriaWith a view to preparing the revision of the specifications and of the office equipment product groups covered by Annex C to the Agreement, and before submitting a draft proposal or replying to the USEPA according to the procedures laid down in the Agreement and in Council Decision 2001/469/EC of 14 May 2001 concerning the conclusion on behalf of the European Community of the Agreement between the Government of the United States of America and the European Community on the coordination of energy-efficient labelling programmes for office equipment(9), the following steps have to be taken.1. The Commission may request the ECESB to make suggestions for the revision of the Agreement. The ECESB may also make suggestions to the Commission on its own initiative.2. The Commission shall consult the ECESB whenever it receives a proposal for revision of the Agreement from the USEPA.3. When the ECESB gives its opinion to the Commission it shall take into account the results of feasibility and market studies, and the available technology for reducing energy consumption. The Commission shall take particular account of the objective of setting technical specifications at a high level, with due regard for the technology available and the associated costs, for reducing energy consumption analysed in the ECESB report referred to in Article 8(2).Article 12Market surveillance and control of abuses1. The common logo shall be used only in connection with the products covered by the Agreement and in accordance with the logo user guidelines contained in Annex B to the Agreement.2. Any false or misleading advertising, or the use of any label or logo which leads to confusion with the common logo introduced by this Regulation, shall be prohibited.3. The Commission shall ensure proper use of the common logo by undertaking or coordinating actions described in Article VIII, paragraphs 2, 3 and 4 of the Agreement. Member States shall take actions as appropriate to ensure conformity with the provisions of this Regulation in their own territory and inform the Commission. Member States may refer evidence of non-compliance by programme participants and other bodies to the Commission for initial action.Article 13ImplementationWithin 12 months of the entry into force of this Regulation, Member States shall inform the Commission of the measures taken to ensure compliance with it.Article 14RevisionBefore the Parties to the Agreement are to discuss the renewal of the Agreement in accordance with Article XII thereto, the Commission shall assess the Energy Star programme in the light of the experience gained during its operation.The Commission shall produce and submit to the European Parliament and the Council by 15 January 2005 a report monitoring the energy efficiency of the office equipment market in the Community, giving an evaluation of the effectiveness of the Energy Star programme and proposing, if necessary, measures complementary to the programme. The report shall examine the result of the dialogue between the EU and the USA and in particular whether Energy Star specifications are effective enough.Article 15Final provisionsThis Regulation shall enter into force on the 30th day following that of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 6 November 2001.For the European ParliamentThe PresidentN. FontaineFor the CouncilThe PresidentD. Reynders(1) OJ C 150 E, 30.5.2000, p. 73 and OJ C 180 E, 26.6.2001, p. 262.(2) OJ C 204, 18.7.2000, p. 18.(3) Opinion of the European Parliament of 1 February 2001 (OJ C 267, 21.9.2001, p. 49), Council Common Position of 31 May 2001 (not yet published in the Official Journal) and Decision of the European Parliament of 3 October 2001.(4) OJ L 157, 9.6.1989, p. 32.(5) OJ L 275, 10.10.1998, p. 1.(6) OJ C 394, 17.12.1998, p. 1.(7) OJ L 297, 13.10.1992, p. 16.(8) OJ L 237, 21.9.2000, p. 1.(9) OJ L 172, 26.6.2001, p. 1.ANNEXENERGY STAR LOGOBlack and white version>PIC FILE= "L_2001332EN.000602.TIF">Colour version>PIC FILE= "L_2001332EN.000603.TIF">